—Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about April 7, 1996, which granted plaintiff’s motion to set aside the jury’s verdict of $57,000 insofar as it awarded $6,500 for past pain and suffering and $11,000 for future pain and suffering, and directed a new trial on damages unless defendant stipulated to increases for past and future pain and suffering to $125,000 and $50,000, respectively, unanimously affirmed, without costs.
We agree with the trial court that the awards for past and future pain and suffering in favor of plaintiff, 22 years old when the index finger on her dominant right hand was caught in a door and severed just below the first knuckle, could not have been reached on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744), and that the awards therefor should be increased as indicated (see, Nicastro v Park, 113 AD2d 129, 136-137; cf., Fields v City Univ., 216 AD2d 87). Concur—Rosenberger, J. P., Ellerin, Nardelli and Tom, JJ.